Citation Nr: 0528189	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-00 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for skeletal 
blastomycosis.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.  He served in combat in the Republic of Vietnam, and is 
the recipient of, among other service awards, the Purple 
Heart Medal and the Bronze Star Medal.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
the two claimed disabilities listed on the title page of this 
decision, as well as for a dermatological disorder, claimed 
as skin rash of the scalp, face, and feet.  

On appeal, in a January 2004 decision, the Board denied 
service connection for skin disorder, skeletal blastomycosis, 
and psychiatric disorder.  The veteran appealed the Board 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In a June 2004 order, the Court vacated the Board's 
January 2004 decision and directed readjudication of the 
claim as to all three issues consistent with the parties' 
Joint Motion for Remand filed with the Court in June 2004.  
In October 2004, the Board remanded the claim to the RO, via 
the VA Appeals Management Center (AMC), for further 
development and compliance with certain due process concerns 
consistent with the Court's mandate.

While the claim was on remand status, the VA AMC Resource 
Unit in Bay Pines, Florida, issued a rating decision in 
August 2005 granting service connection for the claimed skin 
disorder, characterized in the rating decision as chloracne, 
based upon statutorily presumed herbicide exposure in 
Vietnam.  The decision assigned a noncompensable rating 
decision therefor, effective January 10, 2002, the date of 
receipt of the original service connection claim.      

In light of the August 2005 rating decision favorable on the 
issue of service connection for a skin disorder, the August 
2005 Supplemental Statement of the Case (SSOC) addressed only 
the RO's ongoing denial of service connection for psychiatric 
disorder and skeletal blastomycosis.  In August 2005, the 
veteran wrote in response to the SSOC that he is dissatisfied 
with the status of his appeal and waives his right to a 60-
day comment period.  He asked that the appeal be forwarded 
immediately to the Board for appellate adjudication.  

Thus, while the skeletal and psychiatric disorder claims 
clearly are now properly before the Board, it is unclear as 
to whether the veteran is, or is not, satisfied with the 
initial (noncompensable) rating assigned for chloracne.  The 
veteran is hereby notified that, if he is dissatisfied with 
the August 2005 rating decision to the extent that an initial 
noncompensable rating was assigned for chloracne, he must 
affirmatively express disagreement with the rating action in 
a timely manner to initiate appeal.             

A Board hearing was scheduled to be held in March 2004, in 
Washington, D.C., in connection with the appeal consistent 
with the veteran's request in VA Form 9.  The veteran 
cancelled this hearing and did not seek to reschedule it.  


FINDINGS OF FACT

1.  There is no evidence of incurrence of an acquired 
psychiatric disorder in service; nor does any medical record 
link any psychiatric disorder to active duty.  

2.  There is no evidence of incurrence of blastomycosis in 
service; nor does the record present competent medical 
evidence of an etiological link between blastomycosis and/or 
purportedly associated neurological symptoms to active duty, 
including presumed herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired 
psychiatric disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  The criteria for service connection for skeletal 
blastomycosis are not met.  38 U.S.C.A. §§ 1110, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004); Combee v. 
Brown, 34 F.3d 1039 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Psychiatric and Skeletal Disorders

In general, service connection is granted where a claimant 
currently has a disease or injury incurred in active service, 
or if a pre-existing disease or injury becomes aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Essentially, service 
connection requires evidence of: (1) current disability; (2) 
some injury or incident in service giving rise to current 
disability; and (3) causal nexus between the two.  See, e.g., 
Pond v. West, 12 Vet. App. 341 (1999).  Service connection 
also is allowed for any disease diagnosed after discharge if 
evidence shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  If the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  38 C.F.R. 
§ 3.303(b) (2004).

In the case of a veteran who served for ninety days or more 
during peacetime or wartime, including the veteran here, 
service connection also may be granted on a presumptive basis 
with evidence of manifestation of certain diseases or 
disorders, such as an acquired psychiatric disorder within 
the category of "psychoses," to a compensable degree (10 
percent or higher) within one year after discharge from 
active service, even without evidence of diagnosis thereof in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).      



As a preliminary matter, the Board notes, as it had in its 
October 2004 remand order, that the veteran is presumed to 
have had herbicide exposure.  He served a portion of his 
active duty in the Republic of Vietnam, and his entire 
service period is encompassed within the statutorily 
prescribed period (January 9, 1962 to May 7, 1975) for the 
purposes of presumed herbicide exposure.  Neither skeletal 
blastomycosis nor psychiatric disorder is specified in 
38 C.F.R. § 3.309(e) (2004) as a disease or disorder for 
which presumptive service connection may be had based upon 
herbicide exposure and evidence of manifestation to a minimum 
compensable degree (10 percent) any time after service.  
Nonetheless, consistent with Combee v. Brown, 34 F.3d 1039 
(1994), a claimant may still establish entitlement to service 
connection based upon evidence of direct cause-effect link 
between herbicide exposure and blastomycosis and/or 
psychiatric disorder.           

First, the Board has considered the veteran's service medical 
records, which include July 1967 and June 1970 medical 
examination reports and reports of medical history, for 
enlistment and separation, respectively.  Nothing in the 
service medical records reflects complaint of, or treatment 
for, psychiatric, emotional, or "nervous" problems, or for 
skeletal blastomycosis, or other bony abnormality.    

Further in connection with the psychiatric disorder claim, it 
is noted that the service medical records dated in January 
and May 1968 reflect treatment for superficial cuts and 
abrasions and contusions on various parts of the body and the 
veteran's apparent complaint about "racial injustice."  
While these records are not explicit or more detailed as to 
how the veteran incurred cuts or contusions (such as 
altercation with others due to perceived discrimination or 
other problems), they do indicate that the veteran was 
combative and was seen for "drunk and disorderly" behavior.  
These records do not provide any medical determination as to 
whether combative or disorderly behavior, or even the use of 
alcohol, was deemed to reflect psychiatric or emotional 
problems.  Again, clinical findings were normal as to 
psychiatric condition, the spine and musculoskeletal system, 
and neurological condition at the time the separation medical 
examination was performed.  In addition, given that the 
veteran served in Vietnam, the Board carefully reviewed the 
service medical records to determine whether particular 
circumstances of this service abroad might have exposed him 
to extraordinary or unusual experiences that could be 
relevant to the psychiatric disorder claim.  Nothing in the 
service medical records reflects complaints about unusual or 
particularly stressful experiences.  Based upon the service 
medical records, there seems to be no basis to find 
conclusively whether a psychiatric disorder or blastomycosis 
had been incurred or manifested in service.      

Second, service connection also requires evidence of current 
manifestation of the claimed disease, disorder, or 
disability.  The record documents current manifestation of 
blastomycosis.  Private medical records from Dr. Causey, 
dated within the last several years, documents such a 
diagnosis, characterized at various places in this doctor's 
records as pulmonary and skeletal blastomycosis, multi-focal 
skeletal blastomycosis, and cutaneous and osseous 
blastomycosis.  (Note that service connection is currently in 
effect for chloracne based upon presumed herbicide exposure, 
to the extent that notation as to "cutaneous" blastomycosis 
might be related to the veteran's claim generally as to 
"skin disorder.")  Moreover, a private neurologist's (Dr. 
Weddle) 2002 bone scan examination records document multiple 
skeletal lesions, metastatic bone disease, and blastomyces 
dermatitidis.  All of these diagnoses apparently are 
associated with the veteran's claim of entitlement to service 
connection for a skeletal disorder, claimed as "holes in 
bones."     
 
As for the claimed psychiatric disorder, the evidence is 
sparse.  The veteran basically said in his claim (VA Form 21-
526): "temple nerves bad."  He does not make specific 
allegations about why he contends his purported "nervous" 
problem is attributable to active service.  Indeed, the 
veteran himself wrote as recently as in December 2004 that he 
was never treated for any psychiatric problem.  Nonetheless, 
a July 2005 VA outpatient medical record does reflect an 
impression of depression and adjustment disorder.    

Thus, based upon medical evidence of recent diagnoses of the 
diseases or disorders for which service connection is being 
sought, one element of service connection is met with respect 
to both disabilities claimed.  See Degmetich v. Brown, 104 
F.3d 1328 (1997) (affirming the interpretation of 38 U.S.C.A. 
§§ 1110 and 1131 as requiring the existence of a present 
disability for VA compensation purposes). 
 
Third, a successful service connection claim also requires 
evidence of a relationship between any claimed disability and 
active duty or injury or incident therein.  On this point, 
generally, the evidence must be medical - that is, in the 
form of a report of a doctor or other medical professional, 
who, by virtue of appropriate training, knowledge, or 
experience, is qualified to opine as to an etiological link.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) 
(Lay evidence is acceptable to prove the occurrence of an 
injury during service or symptomatology over time when such 
symptomatology is within the purview of, or may be readily 
recognized by, lay persons, but lay testimony is not 
competent to prove a matter requiring medical expertise.).  
 
On the issue of etiology of the claimed psychiatric disorder, 
the record is completely devoid of any medical opinion.  It 
is relevant that, again, the veteran himself denied ever 
having been treated for a psychiatric problem.  Importantly, 
the diagnoses of depression and adjustment disorder reflected 
in the July 2005 VA medical record apparently were not based 
upon a psychiatric examination; it appears to have been based 
solely upon the veteran's and his wife's report that the 
veteran is depressed and angry due to various medical 
problems and recent loss of his job as a truck driver.  It is 
the sole medical evidence of record reflecting any 
psychiatric abnormality.          

On the issue of etiology of blastomycosis, first, the records 
of Dr. Causey, the veteran's private physician who rendered 
the diagnosis and treated the veteran for blastomycosis does 
reflect a definite opinion to the extent that there is no 
relationship between the veteran's blastomycosis and 
herbicide exposure in service.  See in particular Dr. 
Causey's July 2002 report.  Otherwise, his records do not 
reflect definite etiology opinions as to other clinical 
findings apparently associated with blastomycosis.  See Dr. 
Causey's January 2001 report of chest radiographs, reflecting 
a "clinical indication" of blastomycosis and in which he 
said: 
"Chronic-appearing fibrotic change with volume loss in the 
right upper lobe[,] the etiology of which is not apparent on 
the current radiograph.  The patient has known skeletal 
blastomycosis."  

Dr. Causey did, however, refer the veteran to a neurologist 
for further evaluation, noting that, given the veteran's 
right foot-drop and evidence of neurological deficit in the 
right leg, "it is at least possible" neuropathy could be 
related to herbicide exposure.  See Dr. Causey's July 2002 
report.  In this connection, it is noted that a March 2002 VA 
compensation and pension (C&P) "neurological disorders" 
examination report does document diagnoses of: "Presumed 
spinal cord lesion as a result of fungal lesion to the cord" 
and "Possible mild peripheral neuropathy."  

Other medical records, too, document neurological abnormality 
affecting the right leg.  See 2002 records of Dr. Weddle 
(private doctor).  It is acknowledged that Dr. Weddle, a 
neurologist, has not opined conclusively as to the etiology 
or the approximate date of onset of neurological symptoms or 
blastomycosis.  In fact, his reports include the following 
pertinent statements: "[The veteran] wants to blame 
everything on the defoliant while he was in Vietnam; however, 
his leg problem has not been that long, but it has been many 
years."; "He has neurological damage in his right leg, and 
I am not sure of the reason."; "Definite reason for his 
foot drop was not noted [referring to nerve conduction test 
results]."; and "I am unsure of what is going on with this 
gentleman."                 

In sum, the record lacks sufficient evidence on in-service 
injury or incident pertaining to psychiatric disorder and any 
medical opinion attributing current depression or adjustment 
disorder to active service.  As for blastomycosis, similarly, 
the record lacks evidence of in-service incurrence of this 
disorder or disease, and no definite opinion as to a link 
between it and active service.  It is explicitly noted that 
Dr. Causey did not link blastomycosis to herbicide exposure; 
as for neurological deficit, there is no definite, or even a 
reasonably certain, medical opinion as to etiology even 
though the veteran apparently underwent various examinations 
performed or ordered by a specialist in neurological 
disorders (Dr. Weddle), the presence of which could have 
permitted the Board to resolve any reasonable doubt against 
service connection in the veteran's favor.  Thus, service 
connection for blastomycosis is not possible under Combee.  



The Board further acknowledges that acute and subacute 
peripheral neuropathy is encompassed within the 38 C.F.R. 
§ 3.309(e) presumptive service connection provisions.  
However, it is important to note that, first, the claim here 
is for service connection for blastomycosis itself, not 
peripheral neuropathy.  Second, it is not even clear from the 
record whether neurological abnormality itself has been 
definitely determined to be a manifestation of blastomycosis.  
Third, even a neurologist (Dr. Weddle), who was fully aware 
of the veteran's belief that herbicide exposure is the cause 
of blastomycosis and neurological deficit, did not attribute 
Agent Orange to either problem.  The Board concludes that 
this is sufficiently competent and "affirmative evidence to 
the contrary" that active duty is unlikely to be the cause.  
See 38 C.F.R. §§ 3.307(d) and 3.309(e).           
  
Based upon the foregoing, the Board must conclude that the 
preponderance of the evidence is against the claim as to both 
skeletal blastomycosis and acquired psychiatric disorder.  As 
such, the benefit-of-reasonable doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a February 2002 letter, sent in 
advance of issuance of the April 2002 rating decision giving 
rise to this appeal, the RO notified the veteran of the basic 
elements of a successful service connection claim.  This 
letter explicitly informed him that VA requires evidence of 
medical diagnosis of any claimed disability, evidence of 
incurrence in service (relevant in-service injury), and 
medical opinion on etiology.  The letter also explained that, 
if he provides information about the sources of evidence or 
information pertinent to the claim, to include medical 
records, employment records, and records of other federal 
agencies, then VA would make reasonable efforts to obtain the 
records from the sources identified.  It advised him that the 
responsibility to substantiate the claim ultimately is his, 
notwithstanding VA's claim development assistance obligation.  
Later during the appeal, in August 2002 and November 2004 
letters sent by the RO and the VA Appeals Management Center 
(AMC), respectively, VA reminded the veteran that he should 
notify VA of sources of evidence concerning his claim.  VA 
provided him notice of the "fourth element" through the 
Statement of the Case (SOC) and Supplemental SOC (SSOC) that 
cited 38 C.F.R. § 3.159, which includes a provision that VA 
must inquire the veteran to send any evidence in his 
possession pertinent to the claim.  

The Board acknowledges that full VCAA notice (namely, as to 
the fourth element) was accomplished after the issuance of 
the April 2002 rating decision upon which this appeal is 
based.  The Board finds no prejudicial error resulted as a 
result of a timing defect.  The Pelegrini Court explicitly 
stated that, notwithstanding the requirement that a valid 
VCAA notice be provided before the agency of original 
jurisdiction (AOJ) decision: "[W]e do not hold that . . . 
[a] case in which pre-AOJ-adjudication notice was not 
provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets Pelegrini and discussion therein to 
mean that the intent and purpose of the law are to provide a 
full VCAA notice before the initial AOJ decision to ensure 
full and fair development of the case and to provide a 
claimant ample time to substantiate the claim.  However, the 
Court recognized that a case-by-case evaluation might be 
warranted at times.  

Here, through the letters sent before and after April 2002, 
SOC, SSOC, and, as well, the April 2002 rating decision and 
Board remand, the veteran was made aware of what the basic 
service connection criteria are, and why the claim was 
resolved unfavorably throughout the appeal period.  
Furthermore, even after the veteran was notified of a 60-day 
opportunity to further comment on the claim through the 
issuance of the August 2005 SSOC, reflecting a still-
unfavorable RO determination as to the two issues on appeal, 
no additional medical evidence was submitted.  Nor did the 
veteran ask for additional assistance in claim development, 
or report that additional medical evidence exists but is not 
included in the record.  This SSOC was sent well after notice 
of all four elements were provided.  The sole communication 
of record from the veteran after the issuance of the SSOC is 
his waiver of his right to a 60-day comment period, without 
further elaboration on his position on the merits of his 
claim.   

Based upon all of the above considerations, there is 
reasonable basis to conclude that the veteran understood what 
is pertinent to the claim, and, given appropriate notice 
provided during the appeal period, that he could supplement 
the record with medical evidence of his own, if he has it, to 
show that service connection is warranted.  He has not done 
so, or informed the Board or RO that additional evidence 
exists, but that he needs further assistance to obtain it.  
The veteran did not specifically claim that VA failed to 
comply with VCAA notice requirements, or that he has any 
evidence in his possession required for full and fair 
adjudication of this claim.  See Mayfield v. Nicholson, 19 
Vet. App. 203 (2005).  Thus, the Board does not find 
prejudicial error with respect to the timing or even the 
substantive content of the VCAA notice in this case. 

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in a favorable resolution of the claim, and was on 
notice through the SOC, SSOC, duty-to-assist letters, and the 
Board remand, as well as the unfavorable rating decision, why 
the claim remains unsubstantiated.  He was told about his and 
VA's respective claim development responsibilities in the 
VCAA letters, and was on notice that he himself has claim 
substantiation responsibility so long as the RO rating action 
remains unfavorable.  
 
VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes service medical records, lay statements of the 
veteran, and private and VA medical records.  The veteran was 
given an opportunity to testify before a Veterans Law Judge 
in connection with this claim, but declined to exercise his 
right to do so.  Again, he did not report the existence of 
missing pertinent records despite appropriate notice during 
the appeal period that he may do so.  Therefore, the Board 
concludes that VA has met its duty-to-assist obligations.     


ORDER

Service connection for skeletal blastomycosis is denied.

Service connection for an acquired psychiatric disorder is 
denied.




	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


